Citation Nr: 0708611	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder. 



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1967.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Roanoke, Virginia (hereinafter RO).  

In a statement received by the Board in November 2006, the 
veteran's representative indicated that the veteran was 
requesting a videoconference hearing before the Board, 
"instead of the requested [Board] hearing in [Washington,] 
D.C."  As the veteran has already been afforded a hearing 
before the Board in August 2003, the veteran and his 
representative must file a motion to the Board showing good 
cause as to why an additional hearing before the Board is 
warranted.  See 38 C.F.R. § 20.1304 (2006).


REMAND

In a statement received by the Board in November 2006, the 
veteran's representative noted that although he had requested 
a copy of the veteran's claims file in June 2006, the RO 
failed to provide him a copy of the claims file for review.  
Accordingly, the Board has vacated its October 2006 decision, 
as the veteran has been denied due process.  

Accordingly, this case is remanded for the following action:

1.  The veteran's representative must be 
afforded the opportunity to review the 
veteran's claims file, and present 
argument as to the issue of entitlement 
to an initial evaluation in excess of 10 
percent for post-traumatic stress 
disorder.  After the veteran and his 
representative have had a reasonable time 
to review the record, the case must be 
returned to the Board for appellate 
review.  

2.  If additional evidence is received, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

